726 S.E.2d 848 (2012)
STATE
v.
Timothy S. McKENDALL.
No. 216P12-1.
Supreme Court of North Carolina.
June 13, 2012.
Laura Edwards Parker, Assistant Attorney General, for State of North Carolina.
Andrew DeSimone, Assistant Appellate Defender, for McKendall, Timothy S.
Susan I. Doyle, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 25th of May 2012 by State of NC to Withdraw Petition for Certiorari:
"Motion Allowed by order of the Court in conference, this the 13th of June 2012."